— Appeal from a judgment of the Court of Claims, which dismissed a death claim against the State. Claimant’s intestate was killed in an automobile accident which happened on a State highway, known as Route 41, a short distance north of the village of Homer, New York. The intestate’s companion, presumably the driver of the car, was also killed. The car left the highway, knocked down two concrete posts and crashed into a tree. There were no witnesses to the accident and both occupants were dead when the wrecked car was discovered. The evidence was insufficient upon which to base a finding that any negligence on the part of the State in the construction and maintenance of the highway in question was a proximate cause of the accident. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.